Citation Nr: 0829857	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  01-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 1997 
for the award of service connection for a low back 
disability.

2.  Entitlement to an effective date prior to June 20, 1997 
for the award of a total disability compensation rating based 
on individual unemployability (TDIU rating).

3.  Whether an effective date can be assigned prior to June 
20, 1997 for the establishment of basic eligibility for 
Dependents' Educational Assistance (DEA) benefits under 38 
U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in February and March 
2001, by the RO in Montgomery, Alabama, that granted service 
connection and a 60 percent rating for a low back disability, 
effective June 20, 1997.  The veteran appealed, asserting 
that he is entitled to an earlier effective date.

This case also comes to the Board on appeal from an April 
2001 rating decision which granted a TDIU rating, effective 
June 20, 1997, and established basic eligibility for DEA 
benefits.  The veteran also appealed for earlier effective 
dates.  A personal hearing was held before the undersigned 
Veterans Law Judge at the RO (i.e., a Travel Board hearing) 
in December 2002.  A copy of the hearing transcript is of 
record and has been reviewed.  

In December 2005, the Board denied the veteran's earlier 
effective date claims for the grant of service connection for 
a low back disability; for an award of a TDIU; and for the 
establishment of basic eligibility for DEA benefits under 
38 U.S.C.A. Chapter 35.  The veteran subsequently appealed 
that decision to the Court of Appeals for Veterans Claims 
(Court).  In November 2007, the Court set aside the December 
2005 decision and remanded the matters to the Board for 
readjudication consistent with the memorandum decision; 
Judgment was entered in December 2007.  The case is now 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking earlier effective dates for the grant 
of service connection for a low back disability; for an award 
of a TDIU; and for the establishment of basic eligibility for 
DEA benefits under 38 U.S.C.A. Chapter 35.  

Based on the discussion in the November 2007 Memorandum 
Decision, the Board finds that additional development is 
necessary.  The Court indicated that the Board's reasons and 
bases in the December 2005 decision were inadequate because 
they did not discuss whether the veteran received notice of 
his appellate rights when his service connection claim for a 
back disability was originally denied in February 1971.  The 
earlier effective date claims for a TDIU and eligibility for 
DEA benefits are inextricably intertwined with the earlier 
effective date claim for the grant of service connection for 
a back disability.  As such, on remand, the Board finds it 
necessary to receive clarification as to whether the veteran 
received notice of his appellate rights in 1971.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims folder 
and indicate whether the veteran was 
provided with notice of his appellate 
rights when it denied service connection 
for a low back disability by a February 
1971 letter.  The denial letter was 
drafted on Form Letter 21-812, which was 
apparently generated in August 1963.    

2.  Upon completion of the above- 
requested development, the RO should 
readjudicate the earlier effective date 
claims for the grant of service connection 
for a low back disability; for an award of 
a TDIU; and for the establishment of basic 
eligibility for DEA benefits under 
38 U.S.C.A. Chapter 35.  All applicable 
laws and regulations should be considered.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


